DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 21 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 5, line 3; inserting -- of the rotating frame-- after “the axis of rotation”) and (claim 21, line 3; inserting -- of the rotating frame-- after “the axis of rotation”).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-8, 14, 19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gruchatka et al. (US 2015/0270092; hereinafter Gruchatka) in view of Distler et al. (US 2007/0053501; hereinafter Distler).

Regarding claims 1 and 14, Gruchatka discloses a cooling system (with 19) for a computed tomography device with a corresponding method (fig. 1), comprising: a fan (19, which is part of the cooling module) to generate an air stream (100); a fan housing (17) to attach the fan, a first flow duct (18) to guide the air stream (100) being formed in the fan housing, wherein the first flow duct (18) relatively widens out (after 17) in a direction of flow of the air stream (100); and means to accommodate a rotational bearing (22), a rotating frame (2) of the computed tomography device being connectable to the means via the rotational bearing (22), the rotating frame (2) being mounted rotatably relative to the means about an axis of rotation (in the middle of 2), wherein an annular  second flow duct (6) to guide the air stream is formed in the means, and wherein the fan (19) is attached to the means via the fan housing (19), the fan (17) being arranged relative the means and the air stream (100) is guided via the first flow duct (18) from the fan (19) to the annular second flow duct (6). 
However, Gruchatka fails to disclose wherein the means comprises an annular frame, and the cooling module being arranged outside the annular frame.
Distler teaches wherein the means comprises an annular frame (6), and the cooling module (18) being arranged outside the annular frame (6).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gruchatka with the teaching of Distler, since such modifications would have involved a mere change in the shape and rearrangement of components, which involves only routine skill in the art. One would have been motivated to make such a modification for taking up less space (Distler: par. 4).

Regarding claim 2, Gruchatka discloses wherein at least one of the first flow duct (18) relatively widens out in a fan-like manner in a direction of flow of the air stream (100), and the first flow duct (18) and the annular second flow duct (6) are arranged in a coplanar manner. 

Regarding claims 3 and 19, Distler teaches wherein two flow paths (within 22) of the air stream are formed in the annular second flow duct (22) with opposing directions of rotation in relation to the axis of rotation (in the middle of 6), and wherein the air stream is divided between the two flow paths on transition from the first flow duct (20) to the annular second flow duct (22). 

Regarding claims 7 and 23, Gruchatka discloses a computed tomography device (title), comprising: the cooling system (fig. 2). 

Regarding claims 8 and 24, Gruchatka discloses a radiation source (3); a radiation detector (10); a supporting frame (1); the rotating frame (2); and the rotational bearing (22), wherein the radiation source (3) and the radiation detector (10) are arranged on the rotating frame (2), and wherein the rotating frame (2) is connected to the means via the rotational bearing (22) such that the rotating frame (2) is mounted rotatably relative to the means about the axis of rotation (of 2). Distler teaches the annular frame (6).

Claims 4-6 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gruchatka and Distler as applied to claims 1-2 above, and further in view of Kendall (US 5956383). 

Regarding claims 4 and 20, Gruchatka as modified above suggests claims 1-2. 
However, Gruchatka fails to disclose wherein the fan is a radial fan. 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gruchatka with the teaching of Kendall, since these fans were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for reducing noise (Kendall: col. 2:1-2)
	
Regarding claims 5 and 21, Kendall teaches wherein an axis of rotation of the radial fan is parallel to the axis of rotation of the rotating frame (abstract). 

Regarding claims 6 and 22, Gruchatka discloses a heat exchanger (20), the heat exchanger being attached to at least one of the fan (19) and the fan housing (17), wherein the heat exchanger (20) is connected to the fan such that the fan is configured to suck in air (par. 32). Kendall further teaches a heat exchanger (32), the heat exchanger being attached to at least one of the fan (36) and the fan housing, wherein the heat exchanger (32) is connected to the fan such that the fan is configured to suck in air through the heat exchanger (col. 4:6-7). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gruchatka and Distler as applied to claim 8 above, and further in view of Swain et al. (US 5448608; hereinafter Swain). 
Gruchatka as modified above suggests claim 8. Gruchatka further discloses the rotating frame (2), the rotational bearing (22), the fan (19) and the fan housing (17). Distler further teaches the rotating frame (rotatable rotary carriage), the annular frame (6), the cooling module and the cooling module housing (18). 

Swain teaches a tilting frame (between 30); and a tilting bearing (at 30), wherein the tilting frame (between 30) is connected to the supporting frame (26) via the tilting bearing (at 30) such that the tilting frame (between 30) is mounted tiltably relative to the supporting frame (26) about a tilt axis (at 30), and wherein the tilting frame includes everything (between 30).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Swain, since one would have been motivated to make such a modification for balancing (Swain: abstract). 
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gruchatka, Distler, and Swain as applied to claim 9 above, and further in view of Schindler et al. (US 2007/0274437; hereinafter Schindler). 
Gruchatka as modified above suggests claim 9. Swain further teaches the tilting frame (via 30) with the tilting bearing (30) at segments. 
However, Gruchatka fails to disclose a cooling fluid feed device to convey a cooling fluid for a heat exchanger at least one of from the supporting frame to the tilting frame and from the tilting frame to the supporting frame in a region of the tilting bearing, wherein the tilting frame includes the heat exchanger. 
Schindler teaches a cooling fluid feed device (via 20, 20’, 24, and 24’) to convey a cooling fluid for a heat exchanger (22) at least one of from the supporting frame (11,13) to the frame (between 15a, 15b) and from the frame (between 15, 15b) to the supporting frame (11,13) in a region of the segments (15a, 15b), wherein the frame (between 15a, 15b) includes the heat exchanger (22). 
.  

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gruchatka and Distler as applied to claims 8 and 14 above, and further in view of Kühn et al. (US 2015/0272525; hereinafter Kühn) and Distler et al. (US 2007/0053500; hereinafter Distler ‘500).   

Regarding claims 11 and 15, Gruchatka as modified above suggests claims 8 and 14.  Distler further teaches wherein the annular frame (6) includes outlet openings (12) for outlet of the air stream from the annular second flow duct (22), wherein, in a component to be cooled, arranged on the rotating frame, means are formed for cooling the component to be cooled (par. 34).
However, Gruchatka fails to disclose wherein, in a component to be cooled, arranged on the rotating frame, a cooling duct is formed for cooling the component to be cooled, and wherein the rotating frame includes at least one opening on a side facing the outlet openings of the annular frame and the component to be cooled includes at least one inlet opening on a side facing the at least one opening of the rotating frame, such that the air stream is guided from the outlet openings of the annular frame through the at least one opening of the rotating frame and the at least one inlet opening of the component to be cooled into the cooling duct. 
Kühn (fig. 3) teaches wherein, in a component to be cooled (C2), arranged on the rotating frame (1), a cooling duct is formed for cooling the component to be cooled (par. 53), and wherein the rotating frame includes a side (right side of 1) facing the outlet openings of the frame (Z) and the component (C2) to be cooled includes at least one inlet opening on a side facing the one opening of the rotating frame (par. 53), such that the air stream is guided from the outlet openings of the frame (2.1) through the 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Kühn, since one would have been motivated to make such a modification for protection and reducing waste heat (Kühn: pars. 3-4). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Distler ‘500, since one would have been motivated to make such a modification for reducing pressure fluctuations (Distler ‘500).  

Regarding claims 12 and 16, Kühn teaches an enclosure (C6), wherein the rotating frame (1) is surrounded by the enclosure (C6), wherein an annular interspace is formed between the rotating frame (1) and the enclosure (C6), and wherein the component to be cooled (C2) has at least one outlet opening for outlet of the air stream (to 2.2) from the cooling duct into the annular interspace (fig. 3). 

Regarding claims 13 and 17, Gruchatka discloses wherein the annular interspace is connected to a suction side of the fan (19) via the heat exchanger (20) such that the air stream is guided from the annular interspace through a heat exchanger to the fan (par. 32 and fig. 2). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gruchatka, Distler, Kühn, and Distler ‘500  as applied to claim 17 above, and further in view of Swain. 
Gruchatka as modified above suggests claim 17. Gruchatka further discloses the rotating frame (2), the rotational bearing (22), the fan (19) and the fan housing (17). Distler further teaches the rotating frame (rotatable rotary carriage), the annular frame (6), the cooling module and the cooling module housing (18). 
However, Gruchatka fails to disclose a tilting frame; and a tilting bearing, wherein the tilting frame is connected to the supporting frame via the tilting bearing such that the tilting frame is mounted tiltably relative to the supporting frame about a tilt axis, and wherein the tilting frame includes everything.  
Swain teaches a tilting frame (between 30); and a tilting bearing (at 30), wherein the tilting frame (between 30) is connected to the supporting frame (26) via the tilting bearing (at 30) such that the tilting frame (between 30) is mounted tiltably relative to the supporting frame (26) about a tilt axis (at 30), and wherein the tilting frame includes everything (between 30).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Swain, since one would have been motivated to make such a modification for balancing (Swain: abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884